—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about May 12,1998, denying defendant’s motion for summary judgment upon its affirmative defense of lack of personal jurisdiction, and granting plaintiffs’ cross motion to strike the answer to the extent of striking the personal jurisdiction defense, unanimously affirmed, without costs.
A motion by defendant to dismiss this action against it for lack of personal jurisdiction having been previously denied and no appeal having been taken from the denial, defendant was precluded from reasserting the jurisdictional claim as an affirmative defense. Accordingly, the grant of plaintiff’s motion to strike the subject affirmative defense was entirely proper. Concur — Ellerin, P. J., Tom, Wallach and Saxe, JJ.